UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):March 26, 2015 Cosi, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 000-50052 06-1393745 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 294 Washington Street, Ste. 510, Boston, Massachusetts (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(857) 415-5000 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions ( seeGeneral Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On March 26, 2015, Cosi, Inc. (the “Company”) issued a press release reporting its earnings for the fiscal year ended December 29, 2014.A copy of the press release is furnished as Exhibit 99.1. Item 7.01Regulation FD Disclosure. On March 26, 2015, the Company hosted a teleconference and webcast to discuss its financial results for the fiscal year ended December 29, 2014.The text of the supplemental slides to which management referred during the presentation is furnished as Exhibit 99.2. Item 9.01Financial Statements and Exhibits. (d)Exhibits Exhibit 99.1 Press Release of Cosi, Inc., dated March 26, 2015. Exhibit 99.2Slides for teleconference held on March 26, 2015. Signatures Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date:March 26, 2015 Cosi, Inc. By: /s/Vicki Baue Name: Vicki Baue Title:V. P. and General Counsel, CCO EXHIBIT INDEX Exhibit No. Description Paper (P) or Electronic (E) Press Release of Cosi, Inc., dated March 26, 2015. E Slides for teleconference held March 26, 2015. E
